W. Vincent Grady, S.
Application is made to this court by John Astor: (1) to vacate letters of temporary administration heretofore granted to Luke B. Lockwood and Allen W. Betts, and (2) for the appointment of new temporary administrators herein.
The temporary administrators by a cross motion seek a dismissal of contestants’ application.
After hearing Leonard Bernstein, Esq., on behalf of the petitioner, and William S. Gaud, Esq., in opposition thereto, and after reading the affidavits and memoranda submitted on behalf of the respective parties and in the light of all the relevant facts and circumstances and upon all the proceedings heretofore had herein and after due deliberation thereon, the court decides and finds as follows:
The application of the petitioner should be denied in all respects, and the motion to dismiss said petition should be granted.
Submit order accordingly.